Citation Nr: 0903957	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-15 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral elbow 
disability.


REPRESENTATION

Veteran represented by:	Michael D. J. Eisenberg, 
Attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1977 to 
March 1978.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision.

In August 2007, the Board issued a decision which denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court); 
which, pursuant to a September 2008 order, vacated the 
Board's decision and returned the veteran's case to the Board 
for compliance with a joint motion for remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Court order to vacate the Board's decision was 
essentially premised on the fact that the Board had not 
provided the veteran with a VA examination.   

The facts of the veteran's case are as follows.  The veteran 
entered military service in August 1977 with a congenital 
elbow disability.  His enlistment physical in December 1976 
indicated that he had a congenital loss of extension in both 
elbows as shown by x-rays; and the veteran indicated that he 
had a bone/joint deformity on his personal medical history 
survey.  

While in boot camp, the veteran reports he was required to do 
thousands of push-ups which caused his elbows to become sore 
and swell up; and, after finishing boot camp, the veteran 
reports that he went to an advanced school where he continued 
to engage in physical activity that irritated his elbow.  

Service treatment records show that the veteran was seen for 
complaints of bilateral elbow pain in January 1978, and was 
referred for an orthopedic consultation which took place in 
February 1978.  The consultation report shows that a 
diagnosis of a congenital radial head dislocation was made, 
which was noted to cause limited pronation and supination.  
X-rays continued to show bulbous, deformed radial heads of 
both elbows.  The medical officer indicated that the 
veteran's elbow condition existed prior to enlistment and 
opined that no surgery was necessary at that time.  

A medical board was thereafter convened which reviewed the 
veteran's file and determined that the veteran should be 
released from active duty by reason of physical disability.  
The veteran was subsequently honorably discharged from 
service in March 1978.  

Twenty five years later, the veteran submitted an application 
for VA benefits asserting that his elbow condition which had 
pre-dated service was permanently aggravated by the physical 
activity during his approximately eight months in service.  

It is noted that "aggravated" means a disability 
permanently increased in severity during service beyond the 
natural progression of the disease.

Given the directives of the joint motion for remand, the 
veteran should be provided with a VA examination to determine 
whether his pre-existing bilateral elbow condition was 
aggravated by his time in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 
2004 to the present.

2.  Then, schedule the veteran for a VA 
examination of his elbows.  The examiner 
should be provided with the veteran's 
claims file and any opinion offered should 
be supported by a full rationale.  The 
examiner should examine the veteran's 
bilateral elbow disability, and then 
provide an opinion whether it is as likely 
as not (50 percent or greater) that the 
veteran's congenital elbow condition 
permanently increased in severity during 
the veteran's time in service (August 1977 
to March 1978); and, if so, whether such 
an increase was beyond the natural 
progression of the disease. 

3.  Thereafter, re-adjudicate the claim on 
appeal.  If the claim remains denied, 
provide the veteran and his representative 
with a supplemental statement of the case 
which discusses all pertinent regulations 
and summarizes the evidence.  Allow an 
appropriate period for response and return 
the case to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

